Citation Nr: 0215693	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  00-22 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected internal derangement of the right knee, 
from the initial grant of service connection.  



REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from October 1985 to April 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an original rating decision by the RO 
in January 2001 which, in part, granted service connection 
for internal derangement of the right knee, and assigned a 10 
percent evaluation, effective from July 21, 1999.  


FINDINGS OF FACT

1.  The veteran, without demonstrating good cause, did not 
report for a VA examination in November 2000, in conjunction 
with his claim for an increased rating.  

2.  The medical evidence of record since service connection 
was granted for the veteran's right knee disability does not 
show the presence of arthritis, more than slight recurrent 
subluxation or lateral instability; limitation of flexion of 
30 degrees or more; extension limited to 15 degrees or more, 
any tibia and fibula impairment, or objective evidence of 
dislocation of cartilage.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected internal derangement of the right knee are 
not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.159, 3.326, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Part 4, 
including Diagnostic Codes 5010-5003, 5257, 5258, 5260-5262 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  For purposes of this appeal, the Board will assume that 
this liberalizing law is applicable to the current appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
Act and implementing regulations essentially provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Board finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the issue of service connection for a skin 
disorder at this time, and that all notification and 
development actions needed to render a fair decision on this 
issue has been accomplished.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  All required notice and development 
actions specified in this new statute and implementing 
regulations have been complied with.  The veteran was 
informed of what evidence he was expected to provide VA and 
of the type of evidence needed to establish entitlement.  By 
letter dated December 2000, he was informed of whose 
responsibility it was to obtain needed records and of what 
evidence was still needed.  

With regard to the duty to afford the veteran an examination 
(See 38 U.S.C.A. § 5103A(d)), it is noted that the veteran 
was examined by VA in September 2000.  The findings from that 
examination were inadequate for rating purposes and did not 
provide sufficiently detailed information to assess the 
severity or functional impairment of the service-connected 
right knee disability.  The veteran was scheduled for another 
examination in order to obtain medical information necessary 
to rate his service-connected right knee disability.  The 
letter notifying him of the examination was not returned by 
the U.S. Postal Service.  The veteran subsequently notified 
the VA of his change of address and indicated that he had not 
received any correspondence from VA.  Another examination was 
scheduled and two follow-up letters were sent to the veteran 
at his most recent address of record.  A report from Seoul, 
Korea in May 2002 indicated that the veteran did not respond 
to the two follow-up letters.  The veteran was sent an SSOC 
in July 2002 which indicated that he had failed to report for 
an examination.  The veteran was informed that he had 60 days 
to respond.  No additional correspondence was received from 
the veteran.  

In Olson v. Principi, 3 Vet. App. 480 (1992), the Court held 
that the veteran must be prepared to meet his obligations by 
cooperating with the VA's efforts to provide an adequate 
medical examination and submitting to the Secretary all 
medical evidence supporting his claim.  See also 38 C.F.R. 
§ 3.327 (2002).  In this case, the veteran has not cooperated 
with VA's efforts to obtain medical evidence necessary to 
evaluate the severity and manifestations of his right knee 
disability.  Accordingly, the Board has no choice but to 
proceed to adjudicate the veteran's claim based on the 
evidence of record.  


Factual Background

An Application for VA Compensation for a claim of service 
connection for, in part, a right knee disability was received 
from the veteran in July 1999.  

The veteran was examined by VA in September 1999.  The 
examiner noted that the veteran underwent arthroscopic 
surgery on his right knee in service and was diagnosed with 
plica syndrome.  The veteran reported that since that time, 
he had intermittent locking, clicking, instability, giving 
way, and swelling the knee.  He reported that his symptoms 
now occurred on a daily basis and limited him from engaging 
in his usual activities.  He found it difficult to run and 
said that the knee gave way without warning.  On examination, 
there was mild laxity of the medial collateral ligament and 
some tenderness at the medial joint line.  Drawer test was 
negative, both anterior and posteriorly.  McMurray test for 
meniscus was also negative.  Range of motion of the knee 
showed some slight hyperextension.  X-ray studies of the 
right knee showed normal bone density with no evidence of 
fracture or dislocation.  The knee joint space was normal and 
the soft tissues were unremarkable.  The radiographic 
conclusion was normal knee.  The impression from the VA 
examination included unstable left knee due to severe sprain.  

The veteran failed to report for a scheduled VA examination 
in November 2000.  

A VA outpatient report associated with the claim file in 
December 2000 shows that the veteran was seen for right knee 
problems in September 2000.  The veteran described his right 
knee problems and said that he had been active with running 
but developed "bruising" about the knee and swelling in the 
right lower extremity.  He reported a sense of 
"instability" when twisting or turning the right knee to 
the left.  On examination, the veteran's gait was normal.  
There was no deformity of the knee and no effusion.  There 
was no ecchymoses or erythema.  The veteran had full range of 
motion without crepitus.  The knee was stable to medial 
lateral and anterior/posterior stress.  Lachman's test and 
Drawer sign were negative.  X-ray studies of the right knee 
were within normal limits.  The assessment was knee pain of 
unknown etiology, possibly mild strain.  The veteran reported 
that he was leaving for Korea in two days and that he planned 
to have his records transferred.  The examiner suggested that 
the veteran obtain an orthopedic evaluation.  

In a statement received in June 2001, the veteran reported 
that he had changed his mailing address and was now living in 
South Korea.  The veteran provided his new address and 
indicated that he had not received any letters from VA to 
report for an examination.  

In September 2001, a letter was sent by the RO to the 
veteran's address in Korea.  The letter informed the veteran 
that a VA examination was being scheduled and that it was 
necessary for him to complete the enclosed form (Report of 
Medical Examination for Disability Evaluation) and bring it 
with him to the examination.  

A response from CONS/ACS, American Embassy, Seoul, Korea, 
received in May 2001, was to the effect that the veteran did 
not respond to requests for VA examinations sent to him in 
September 2001 and January 2002.  

In July 2002, a supplemental statement of the case (SSOC) was 
mailed to the veteran at his last know address of record.  
The SSOC informed the veteran that he did not report for a VA 
examination or request that another examination be 
rescheduled.  The letter also informed the veteran that he 
had 60 days to make any comment he wished concerning the 
information in the SSOC.  A response was not received from 
the veteran nor was the letter returned by the U.S. Postal 
Service.  

A letter dated in October 2002 informed the veteran that his 
appeal was being certified to the Board and that all records 
had been transferred to the Board for appellate review.  The 
veteran was informed that he had 90 days or until the Board 
rendered a decision on his appeal to request a personal 
hearing, send in additional evidence, or change 
representation.  A response was not received from the veteran 
nor was the letter returned by the U.S. Postal Service.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  In considering the evaluation to be assigned, the VA 
has a duty to acknowledge all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  38 C.F.R. § 4.1 requires that each disability be 
viewed in relation to its history, and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco; 
38 C.F.R. § 4.2 (2002).  In a later decision, Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
from Francisco was not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability, and that separate 
[staged] ratings may be assigned for separate periods of time 
based on the facts found.  

As noted above, service connection for internal derangement 
of the right knee was established by rating action in January 
2001.  A 10 percent evaluation was assigned, effective from 
July 21, 1999, the date of receipt of the veteran's original 
claim.  38 C.F.R. § 3.400 (b)(2)(i) (2002).  

The veteran is currently assigned a 10 percent evaluation for 
his service-connected right knee disability under the 
provisions of DC 5257, which provides as follows:  

5257 Knee, other impairment of:  
  Recurrent subluxation or lateral instability:  
    
Severe.........................................................
........................    30   
    
Moderate.......................................................
.......................    20   
    
Slight.........................................................
..........................    10   

Ratings under this code require recurrent subluxation or 
lateral instability.  When examined by VA in September 1999, 
the veteran had only mild laxity of the medial collateral 
ligament.  Based on that examination, the RO assigned a 10 
percent evaluation under the above rating code for 
impairment.  Neither the September 1999 nor the September 
2000 VA examination showed subluxation or lateral instability 
to a moderate degree.  Thus, a higher evaluation under this 
provision of the rating code is not warranted.   In addition, 
there is no impairment of the tibia or fibula or dislocated 
semilunar cartilage with frequent episodes of locking, pain 
and effusion into the joint, based on current evidence of 
record so as to warrant a rating under Diagnostic Code 5258.  
Under Diagnostic Code 5258, dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion into 
the joint warrants a 20 percent disability rating.

Other provisions of the rating schedule pertinent to the 
veteran's claim as appearing in 38 C.F.R. Part 4 are as 
follows:  

5260  Leg, limitation of flexion of:  
  Flexion limited to 
15°.............................................    30
  Flexion limited to 
30°............................................    20
  Flexion limited to 
45°.............................................    10
  Flexion limited to 
60°............................................     0

5261  Leg, limitation of extension of:  
  Extension limited to 45°........................................    
50   
  Extension limited to 
30°.........................................    40   
  Extension limited to 
20°.........................................    30   
  Extension limited to 
15°..........................................    20   
  Extension limited to 
10°..........................................    10   
  Extension limited to 
5°...........................................      0   

The normal range of motion for a knee joint is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2002).  

5262  Tibia and fibula, impairment of:
  Nonunion of, with loose motion, requiring 
brace...............      40
  Malunion of:
    With marked knee or ankle 
disability........................             30
    With moderate knee or ankle 
disability......................            20
    With slight knee or ankle 
disability........................                10

5010  Arthritis, due to trauma, substantiated by X-ray 
findings:
 Rate as arthritis, degenerative.

5003  Arthritis, degenerative (hypertrophic or 
osteoarthritis):
  Degenerative arthritis established by X-ray findings will 
be
   rated on the basis of limitation of motion under the
   appropriate diagnostic codes for the specific joint or 
joints
   involved (DC 5200 etc.).  When however, the limitation of
   motion of the specific joint or joints involved is
   noncompensable under the appropriate diagnostic codes, a
   rating of 10 pct is for application for each such major 
joint
   or group of minor joints affected by limitation of motion, 
to
   be combined, not added under diagnostic code 5003.  
Limitation
   of motion must be objectively confirmed by findings such 
as
   swelling, muscle spasm, or satisfactory evidence of 
painful
   motion.  In the absence of limitation of motion, rate as
   below:
    With X-ray evidence of involvement of 2 or more major 
joints      20
     or 2 or more minor joint groups, with occasional
     incapacitating 
exacerbations...............................
    With X-ray evidence of involvement of 2 or more major 
joints      10
     or 2 or more minor joint 
groups............................
  Note (1): The 20 pct and 10 pct ratings based on X-ray
   findings, above, will not be combined with ratings based 
on
   limitation of motion.
  Note (2): The 20 pct and 10 pct ratings based on X-ray
   findings, above, will not be utilized in rating conditions
   listed under diagnostic codes 5013 to 5024, inclusive.

The Board must consider whether a separate evaluation may be 
assigned for disability in the appellant's knee under VA 
O.G.C. Prec. Op. No. 23-97 or VA O.G.C. Prec. Op. No. 9-98 
and the decisions by the Court in Lichtenfels v. Derwinski, 1 
Vet. App. 484 (1991) and Hicks v. Brown, 8 Vet. App. 417 
(1995).  Under the provision of VA O.G.C. Prec. Op. No. 23-97 
(July 1, 1997), when a veteran with knee disability rated for 
instability also has arthritis and limitation of motion in 
the knee to at least the noncompensable degree, then a 
separate rating could be assigned for the arthritis and 
limitation of motion under Diagnostic Codes 

5003, 5260, and 5261.  A subsequent GC opinion, VA O.G.C. 
Prec. Op. No. 9-98 (August 14, 1998), indicated in a footnote 
that "[a] separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 
4.59..." under the holding in Lichtenfels v. Derwinski, 1 
Vet. App. 484 (1991).  

The veteran does not have arthritis of the knee.  As to 
assigning a separate compensable evaluation for limitation of 
motion, flexion must be limited to 45 degrees or less, or 
extension limited to 10 degrees or more.  The clinical 
findings on the September 1999 VA examination indicated only 
slight hyperextension.  The September 2000 outpatient report 
indicated that the veteran had full range of motion in the 
right knee.  The current evidence of record does not show 
that the veteran has limitation of motion sufficient to 
warrant the assignment of a separate rating on this basis.

In summary, the Board finds that the 10 percent evaluation 
currently assigned is appropriate given the objective 
findings since the grant of service connection since the 
objective medical evidence does not show more than mild 
instability, impairment of the tibia and fibula (see 
Diagnostic Code 5262) or evidence of dislocation of cartilage 
with frequent episodes of locking, pain, and effusion into 
the joint (see Diagnostic Code 5258).  Moreover, a separate 
rating based on limitation of motion is not warranted as the 
veteran does not have arthritis or the required degrees of 
limitation of motion. 

The veteran is hereby notified that he may reopen his claim 
with additional evidence showing an increase in 
symptomatology; and he is encouraged to comply with any 
requests from the VA for additional information and to appear 
for any scheduled examinations.  He is also advised of the 
need to keep the VA informed of his whereabouts so that 
appropriate development of his claims may be accomplished.  



ORDER

An evaluation in excess of 10 percent for service-connected 
internal derangement of the right knee is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

